Marvel, J.,
(charging the jury).
Isaac Burton stands charged in this indictment with pointing a pistol at Lorenzo B. Hearne, under the provision of the statute, which is as follows: “ It shall be unlawful for any person, in jest or otherwise, intentionally to point a gun, pistol or other firearm at or towards any other person at any time or place.”
The question you are to decide is, whether Mr. Burton at the time charged intentionally pointed a pistol at the prosecuting witness, Lorenzo T. Hearne.
It is attempted to justify upon the ground of resisting force that was used against him. We would say to you, gentlemen, that he had the right to protect his person by whatever force was necessary but he could only use so much force as was necessary to resist the force that was actually used against him; and if he used more than was necessary, he is liable. He cannot at every small resistance or attack upon him or his property justify resorting to the use of a deadly weapon; but can only resist force that is offered against him by that which is necessary to defend himself and his property. If he should intentionally point a gun or pistol or other firearm at or towards another person at any time or place,the-statute says he shall be liable.
If Mr. Burton pointed a pistol towards the prosecuting witness, and from the evidence you believe it was not necessary, that there was no excess of force or threats against his person to justify him in resorting to the use of a deadly weapon, and he did use it and pointed it at Lorenzo T. Hearne, as has been charged in the in*448dictment, then you should find him guilty in manner and form as he stands indicted. Otherwise, your verdict should be not guilty. .
If you have any doubt as to the guilt of the defendant, you should give him the benefit of that doubt.

Verdict not guilty.